Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anchor deployment component” in claim 1, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the first spring seat” and “the second spring seat" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2009/0221868) in view of Petros (US 2005/0256530).
Regarding claim 1, Evans discloses a method of attaching a surgical suture inside of a pelvis, the method comprising: providing a surgical suture fixation system comprising an anchor delivery component (81 or 80; Figures 4A-4C) having a sidewall, with a distal end portion of the anchor delivery component having a channel formed in the sidewall (unlabeled channels in Figure 4C which hold barbs as in Figure 10); and an anchor deployment component (19; Figures 1E and 1F - understood by one skilled in the art as usable with the other embodiments of the anchor delivery component; ¶[0048], [0069]) movable relative to the anchor delivery component (¶[0048]); providing an anchor (1; Figure 4C) having a pointed leading end (unlabeled distal point - Figure 4C) a first spine (any of unlabeled barbs - analogous to barbs 104-106 of Figure 10) having a leading surface that extends away from the pointed leading end (unlabeled front surface of barbs leading to distal point), with the leading surface terminating at a spine point (external edge of proximal end of each barb - noting that Applicant’s spine point “P” is a straight edge as seen in Figure 3B), an eyelet (unlabeled eyelet holding thread 3 in Figure 4C) located on an eyelet end of the anchor opposite from the pointed leading end (evident from Figure 4C); inserting the anchor into the anchor delivery component and locating the first spine of the anchor within the channel formed in the sidewall of the anchor delivery component (Figure 4C would be loaded as in Figure 10); allowing ends of a suture to trail toward the anchor deployment component (this would necessarily occur when the anchor delivery component is introduced through a small incision which would cause the suture ends to align with the anchor delivery component and its internal anchor deployment component - ¶[0075]-[0080]), where the suture is engaged with the eyelet of the anchor (evident from ¶[0075] and Figure 4C); and moving the anchor deployment component (interpreted under 35 U.S.C. 112 sixth paragraph as equivalents to Applicant’s member 26 - such as push rods and other structures which use a mechanical pushing force to deploy an anchor) relative to the anchor delivery component, pushing the pointed leading end of the anchor out of the anchor delivery component and into tissue inside of the pelvis (when using an internal pushing member as in other embodiments ¶[0048],[0069]), and engaging the first spine of the anchor with the tissue inside of the pelvis (¶[0075]-[0080]). 
Evans fails to disclose that the spine has a curved trailing surface extending from the spine point to a body of the anchor.  Evans disclose that the anchor can have features of the anchors of Petros who is incorporated by reference (¶[0060]).
Petros discloses a similar anchor (15; Figure 2) with a spine (72) having a curved trailing surface (interior hemispherical surface of barbs 72) extending from a spine point (proximal tip of barbs) to the anchor body (55).  One skilled in the art would recognize that the rounded shape of the Petros barbs could be less damaging to tissue as compared to barbs having side edges as in Evans.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the rounded/cylindrical shape of Petros to the spines of Evans in order to avoid damaging tissue caused by spine edges.
Regarding claim 2, Evans discloses that the method further comprises inserting the anchor into the anchor delivery component and locating the first spine and the eyelet of the anchor within the channel formed in the sidewall of the anchor delivery component (the long channel of Figure 4C - analogous to channel 91 of Figure 7, can be considered as a single channel passing entirely through the distal end of the anchor delivery component; in which the eyelet would be located). 
Regarding claim 3, Evans discloses that the method further comprises: engaging the anchor with a ligament (122) inside of the pelvis (Figure 15); and (at least previously) allowing the ends of the suture to trail outside of the pelvis (while entering the incision); accessing the suture trailing outside of the pelvis (“accessing” is not further defined by the claim, the suture is accessed by the anchor (and/or via manipulation by a surgeon) throughout the method) and utilizing the suture in supporting an organ inside of the pelvis (¶[0038]). 
Regarding claim 4, Evans discloses that the method further comprises engaging the anchor with a ligament (122) inside of the pelvis; allowing the ends of the suture to trail outside of the pelvis (at least previously during insertion through the incision); engaging a support material (4/2) with the suture outside of the pelvis (one end of the suture must be engaged (i.e. affixed) to the ends of the support material at some point prior to the surgery); and delivering the support material along the suture and placing the support material inside of the pelvis (the support material must be moved along the suture (while the suture is simultaneously moved along the support material) as the suture and support material are tensioned since the position of the anchors does not move after implantation - ¶[0075]-[0080]). 
Regarding claim 5, Evans discloses that the method further comprises: engaging the anchor with a ligament inside of the pelvis; allowing the ends of the suture to trail outside of the pelvis; engaging an allograft support material (¶[0055]) with the suture outside of the pelvis (see remarks in regard to claim 4); and delivering the allograft support material along the suture (see remarks in regard to claim 4) and placing the allograft support material inside of the pelvis (as in Figure 15 and other embodiments). 
Regarding claim 6, Evans further discloses that the method further comprises: creating an incision in a vagina of a patient (¶[0075]); inserting the anchor delivery component and the anchor into the incision (¶[0075]); engaging the anchor with one of a sacrospinous ligament (122) and an arcus tendenius ligament (Figure 15); engaging a support material with the suture (see above remarks in regard to claim 4; alternatively the suture is engaged to connectors 2 after tensioning); delivering the support material along the suture (see remarks in regard to claim 4) through the incision toward the anchor and into the patient (the claim does not specify that the support material is delivered through the incision while being delivered along the suture or any other order of steps; the support material is delivered into the patient via through the incision then toward the anchor - ¶[0075]-[0080]); and supporting an organ of the patient with the support material (¶[0038]; Figure 15). 
Regarding claim 7, Evans further discloses that the method comprises: creating an incision in a vagina of a patient; inserting the anchor delivery component and the anchor into the incision; engaging the anchor with a ligament inside of the pelvis; gathering the ends of the suture outside of the patient (the ends of the suture would need to be gathered (i.e. brought closer together) when being passed through the incision); and delivering the support material along the suture through the incision and into the patient (¶[0075]-[0080]; also see above remarks in regard to claims 4 and 6). 
Regarding claim 8, the method further comprises: moving the anchor deployment component relative to the anchor delivery component by biasing the anchor deployment component against a spring and ejecting the anchor out of the anchor delivery component (¶[0048] of Evans). 
Regarding claim 9, the method further comprises: moving the anchor deployment component into the anchor delivery component (the anchor deployment component 19 would be moved further into member 80), compressing a spring mechanism between the first spring seat and the second spring seat (¶[0048] - the spring would need to be held between some type of seats in order to be compressed), pushing the anchor out of the anchor delivery component and into the tissue, and biasing the anchor deployment component with the spring mechanism in a proximal direction relative the anchor delivery component (evident from ¶[0048] as one skilled in the art would understand that the spring would not bias member 19 toward a distal position). 
Regarding claim 10, Evans discloses selecting a suture (3) and threading the suture through the eyelet of the anchor (evident from Figure 4C). 
Regarding claim 11, Evans discloses selecting a dissolvable suture (¶[0061]) and threading the dissolvable suture through the eyelet of the anchor (Figure 4C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771